Case: 11-40097     Document: 00511573848         Page: 1     Date Filed: 08/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2011
                                     No. 11-40097
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE LUIS LOPEZ-RODRIGUEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-1360-1


Before HIGGINBOTHAM, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Jose Luis Lopez-
Rodriguez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Lopez-Rodriguez has filed a response in which he does
not object to counsel’s motion. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Lopez-Rodriguez’s response.
We concur with counsel’s assessment that the appeal presents no nonfrivolous

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40097    Document: 00511573848    Page: 2   Date Filed: 08/16/2011

                                No. 11-40097

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2